Citation Nr: 1452625	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left wrist disorder, to include as secondary to sarcoidosis.

2.  Entitlement to service connection for a respiratory disorder, to include sarcoidosis.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to sarcoidosis.

4.  Entitlement to service connection for a right hip disorder, as secondary to sarcoidosis or service-connected right knee disability or left Achilles tendonitis.

5.  Entitlement to service connection for duodenal ulcers, as secondary to medication taken for service-connection disabilities.

6.  Entitlement to service connection for a left shoulder disorder, to include as secondary to sarcoidosis.

7.  Entitlement to service connection for fibromyalgia, to include as secondary to sarcoidosis.

8.  Entitlement to service connection for a right ankle disorder, to include as secondary to sarcoidosis.

9.  Entitlement to service connection for a skin disability, as secondary to sarcoidosis.

10.  Entitlement to a disability rating in excess of 20 percent for residual of whiplash injury to the cervical spine.

11.  Entitlement to a disability rating in excess of 20 percent for right knee retropatellar pain syndrome with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a March 2009 rating decision of the VA RO in Milwaukee, Wisconsin.  This case is now under the jurisdiction of the Milwaukee RO.  

In July 2011, the Veteran testified at a Board hearing before the undersigned at the Milwaukee RO.  A transcript of this hearing is associated with the claims file.  

In July 2012, the Board reopened the Veteran's claim of entitlement to service connection for a left knee disability, and remanded the claim, on the merits, to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also remanded the remaining issues currently on appeal to the AOJ.  The case is again before the Board for appellate review.

The Board notes that on remand, the Veteran was provided with a VA examination for his skin, which revealed a skin disability of the hands related to sarcoidosis but no disability of the left lower extremity.  The Board has therefore expanded the claim for cellulitis of the bilateral feet to encompass any skin disability on his body related to sarcoidosis.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for duodenal ulcers, entitlement to service connection for a left knee disability, entitlement to a disability rating in excess of 20 percent for residual of whiplash injury to the cervical spine, and entitlement to a disability rating in excess of 20 percent for right knee retropatellar pain syndrome with degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a left wrist injury was denied by an unappealed January 1997 rating decision.  

2.  The evidence received since the January 1997 rating decision is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left wrist disorder.

3.  A respiratory disorder, to include sarcoidosis, is not etiologically related to service, to include in-service symptoms of joint pain, and pulmonary sarcoidosis did not manifest to a compensable degree within one year following the Veteran's separation from service.

4.  A right hip disorder is not etiologically related to the Veteran's service-connected right knee disability or left Achilles tendonitis.

5.  The Veteran suffered shoulder injuries related to a motor vehicle accident in August 1994 as well as during an unspecified time in service; although service treatment records document the injury related to the motor vehicle accident, the weight of the probative medical evidence of record reflects that the Veteran's current left rotator cuff disorder is not related to these injuries. 

6.  The weight of the probative evidence of record indicates that the Veteran does not have a diagnosis of fibromyalgia.

7.  The Veteran has not been diagnosed with a right ankle disability.

8.  Although the Veteran's cellulitis is related to his sarcoidosis, the Veteran is not service connected for sarcoidosis.



CONCLUSIONS OF LAW

1.  The January 1997 rating decision denying service connection for a left wrist injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received to reopen a claim for service connection for a left wrist disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a respiratory disorder, to include sarcoidosis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.303 (2014).

4.  The criteria for service connection for a right hip disorder, to include as secondary to sarcoidosis or service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

5.  The criteria for service connection for a left shoulder disorder, to include as secondary to sarcoidosis, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

6.  The criteria for service connection for a fibromyalgia, to include as secondary to sarcoidosis, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

7.  The criteria for service connection for a right ankle disorder, to include as secondary to sarcoidosis, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

8.  Service connection for cellulitis, as secondary to sarcoidosis, is without legal merit.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2007, April 2008, December 2008, and January 2009 that fully addressed all required notice elements for the claims on appeal and were sent prior to the initial RO decisions in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence, as well as regarding disability ratings and effective dates.  The December 2008 letter also provided notice regarding the Veteran's petition to reopen a claim of entitlement to a left wrist disorder.  

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record contains service treatment records, VA and private treatment records, reports of VA examinations, and the transcript of a July 2011 Board hearing.  The RO has also obtained all private treatment records identified by the Veteran for which he has provided authorization for release to VA.  Those records are associated with the claims file.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess his disabilities in April 2009 (bilateral foot cellulitis, right hip, ulcers), June 2009 (respiratory), and August 2012 (right ankle, fibromyalgia, right hip, knees, respiratory, left shoulder, and skin).  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed the claims file, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Board notes, however, that the Veteran was not afforded a VA examination in connection with his petition to reopen a claim of entitlement to service connection for a left wrist disorder.  VA, however, need not conduct an examination with respect to a claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii), providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  

The Veteran was provided an opportunity to set forth his contentions on the claim during the July 2011 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the July 2011 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The claims were remanded in July 2012 to obtain outstanding records and to provide the Veteran with examinations with opinions as to the etiology of his claimed disabilities.  On remand, as noted above, the Veteran was afforded VA examinations in August 2012.  The AOJ also attempted to obtain Social Security Administration records, which were deemed to be unavailable.  The AOJ informed the Veteran of this in November 2012.  Accordingly, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


II.  New and Material Evidence Claim

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Whether or not the RO reopened the claim, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The RO denied a claim of entitlement to service connection for a left wrist injury in a rating decision issued in January 1997.  The Veteran was notified of the denial by a letter dated in February 1997.  The Veteran did not file a Notice of Disagreement and did not submit any pertinent evidence within one year of the decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (finding that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per § 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  The January 1997 rating decision is accordingly final with respect to this issue.  38 C.F.R. § 20.302.

The basis for the denial of the claim of entitlement to service connection for a left wrist injury in January 1997 was that although the Veteran had abrasions to his left hand following an in-service automobile accident, there was no indication that any residual disability was incurred.  In this regard, on August 1996 VA examination shortly after separation, the Veteran complained of no pain in the left wrist.

In December 2008, the Veteran filed a petition to reopen his claim of entitlement to service connection for a left wrist disorder, indicating that his left wrist pain may be due to fibromyalgia.  A claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120,124 (1997).  Thus, the Veteran must submit new and material evidence as to this theory of entitlement.

The evidence added to the record since the January 1997 decision related to the left wrist includes VA treatment records and the Veteran's own statements.  The treatment records, however, do not suggest that the Veteran has any diagnosed left wrist disability related to service.  In September 2007, the Veteran complained of pain in both wrists.  The physician attributed it to Lofgren's syndrome (acute sarcoidosis).  At the Veteran's Board hearing, he testified that originally injured his left wrist during his in-service automobile accident, but since he developed sarcoidosis, the pain flared up again.  See Board Hearing Tr. at 18.  The Veteran has not alleged continuity of symptomatology regarding his left wrist.  Further, previous evidence of record determined that his in-service accident did not result in any disability to the left wrist or hand beyond minor abrasions that were healed soon thereafter.  Although the foregoing evidence is not cumulative or redundant of the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate the claim, to include even suggesting a possible nexus between his in-service accident and his current left wrist problems.  Further, although the Veteran has presented an alternate theory of entitlement regarding his left wrist pain, there is nothing in the record to indicate any link between his diagnosis of fibromyalgia or Lofgren's syndrome and service.  Therefore, this evidence not is new and material, and reopening of the claim of entitlement to service connection for a left wrist disorder is not in order.  Shade, 24 Vet. App. 110.


III.  Service Connection Claims

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946 and sarcoidosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Sarcoidosis is listed as a chronic disease under 38 C.F.R. § 3.309(a).

A.  Respiratory disorder, to include sarcoidosis

The Veteran claims entitlement to a respiratory disorder, to include sarcoidosis.  The Veteran alleges that his sarcoidosis, which was diagnosed in July 2007, actually had its onset in service.  At his July 2011 Board hearing, he testified that he noticed pain in his ankles, knees, and hips during service, and these symptoms were similar to his symptoms of sarcoidosis.  See Board Hearing Tr. at 3-4.

As the Veteran has been diagnosed with sarcoidosis with lung involvement, see August 2008 CT scan revealing abnormal findings consistent with sarcoidosis, he has a current disability.  Although, as discussed in detail below, medical evidence indicates that the Veteran's sarcoidosis has resolved, the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Regarding in-service injury or disease, the Veteran's service treatment records are silent for any respiratory problems or complaints.

On June 2009 VA examination, the Veteran reported that his shortness of breath had resolved.  He noted that he had a lengthy period of time of fatigue which predated the July 2007 illness.  The Veteran denied any dyspnea on exertion and was more limited by his overall fatigue and joint pain.  While the examiner determined that the Veteran had sarcoidosis in 2007, he found that it had resolved by 2009, as follow-up X-rays reflected clear lung fields.  He found that it was less likely than not that the Veteran had sarcoidosis in service because he did not have any respiratory complaints.  There was no medical evidence to support that the Veteran had any residual disabling effects of sarcoidosis.  The examiner explained that the natural course of this condition for most people was similar to the Veteran in that his respiratory presentation resolved.  Regarding the Veteran's claims of joint pain, he noted that the Veteran was labeled with Lofgren's syndrome, which is joint swelling/pain associated with sarcoid.  He noted that it was inconsistent with sarcoidosis for the pulmonary sarcoid to resolve but the joint pains to remain.

On August 2012 VA examination, the examiner found that as the Veteran's sarcoid started greater than a decade since his time in service, it was less likely than not due to service.  He found that there was no new evidence that would change the previously established opinion regarding nexus to service.  The Veteran's pulmonary function test was also normal on examination.

The Board finds that the evidence weighs against the Veteran's claim of entitlement to service connection for a respiratory disorder, to include on a presumptive basis.  As noted, the Veteran was diagnosed with sarcoidosis in 2007.  There is no lay or medical evidence, and the Veteran does not allege, that he suffered from any respiratory problems during service or within one year after service.  As such, pulmonary sarcoidosis did not manifest to a compensable degree within one year of separation from service.  There is also no medical link between his diagnosis of sarcoidosis and service.

The Board further notes that the Veteran is not competent to state that in-service joint pain is related to his 2007 diagnosis of sarcoidosis.  The Veteran has not alleged that he has any relevant medical education, experience or training.  Thus, he is a layperson.  38 C.F.R. § 3.159(a).  He has not offered a basis in common lay knowledge by which he could relate his sarcoidosis to service.  

The accounts of symptoms provided by the Veteran do not indicate a nexus may be possible based on lay observable symptoms.  Although the Veteran is competent to report that he had fatigue and joint pain that was present in service and since service, the question of whether his post-service diagnosis of sarcoidosis in 2007 represents a progression of those in-service symptoms or a completely separate disease process is not within the realm of a lay observer to resolve based on lay observable symptoms.  Significantly, the Veteran's statements did not indicate that he had any respiratory symptoms during service nor is there evidence of a pulmonary disorder in service.

In this matter, the Board finds that the lay evidence relating the Veteran's symptoms of fatigue and joint pain in service to his later diagnosis of sarcoidosis are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value.

As the evidence does not show chronic symptoms of pulmonary sarcoidosis in service, continuous symptoms since service separation, or manifestation of the disability to a compensable degree within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.

Finally, the Veteran argues that the onset of his sarcoidosis was during service because he was stationed at Fort Bragg, North Carolina.  The Veteran has submitted internet articles indicating that sarcoidosis is more prevalent in the southeast.  Although sarcoidosis may be more prevalent in the southeast, there is nothing to even suggest any causal relationship between the Veteran living in North Carolina and his diagnosis of sarcoidosis over a decade later.  Further, on June 2009 VA examination, the examiner opined that sarcoidosis which can occur in the general population irrespective of geographic location, and then add that the Veteran's sarcoidosis was not the result of service.

For the above reasons, the Board finds that the evidence is not in equipoise; therefore, this issue is denied.

B.  Right hip disorder, to include as secondary to sarcoidosis or service-connected disabilities

The Veteran alleges that his right hip disorder is due to sarcoidosis or service-connected disabilities.  See Board Hearing Tr. at 11 (noting that right hip is being claimed only as secondary to sarcoidosis and the right knee).

On August 2012 VA examination, the Veteran was diagnosed with minor osteoarthritis of the right hip joint.  As such, the Veteran has a current disability.

The remaining question is whether the Veteran's current osteoarthritis of the right hip was either proximately caused by or has been proximately aggravated by a service-connected disability.

The record contains two nexus opinions addressing this question.  First, in an April 2009 VA examination, the examiner found that the Veteran's right hip disorder was less likely than not the result of his right knee disorder.  The examiner concluded that the origin for the Veteran's right hip problem was likely multifactorial to include his weight, deconditioning, abdominal pain, and potentially other diagnoses of fibromyalgia, sarcoidosis, and pancreatitis.  He determined that the Veteran had minor arthritis which was solely age related and not the result of service.

As the examiner did not address the issue of aggravation, the Board remanded the claim for an additional examination and opinion.  In an August 2012 VA examination, the examiner found that it was less likely than not that his osteoarthritis of the right hip joint was related to, or aggravated by, his service-connected conditions.  As rationale he noted that the Veteran was overweight, and the examiner believed that the Veteran's minor osteoarthritis was part of his normal aging and body habitus.

The Board finds these two opinions to be dispositive on the issue of nexus, as together, they addressed the relevant questions with rationale.  Neither the Veteran nor his representative has identified a competent opinion supporting his claim.  The Veteran's own statements are not sufficient to establish a nexus between his right hip osteoarthritis and his service-connected disabilities.  Although it is legal error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Here, the Board finds that as a layperson, the Veteran is not qualified to present a nexus opinion requiring medical knowledge such as whether his current right hip disability is related to his service-connected disabilities.  This question involves specialized training and knowledge in the functioning of the body as well as knowledge of complex diseases, such as arthritis.  As the Veteran is a lay person in this regard, his lay statements as to nexus are not competent and have no probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In this regard, the Board has also considered the March 2008 lay statement by the Veteran's friend who noted that the Veteran complained of hip pain when they were working at a landscaping business together from 1997 to 1998 and afterwards when they would walk door to door for their church.  Although the Veteran may have suffered from hip pain as early as a few years after separation from service, this does not establish a nexus between the Veteran's current osteoarthritis and his service-connected disabilities.  As indicated, the Veteran complained of hip pain when he was performing strenuous work, such as landscaping or walking long distances.  The Board finds these lay statements to be competent and credible regarding the existence of occasional hip pain.  However, this lay statement is not competent to link (causally or by aggravation) a hip disability as secondary to service-connected disabilities.

The Veteran's claim of entitlement to service connection for a right hip disorder fails on the issue of nexus, and is therefore denied.

The Board acknowledges the Veteran's alternative assertion that his current right hip disorder is secondary to his sarcoidosis.  However, in view of the Board's decision herein denying service connection for sarcoidosis, there is no legal basis for granting service connection for a right hip disorder on a secondary basis.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claim for a right hip disorder, on a secondary basis as due to sarcoidosis, as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  Left shoulder disorder, to include as secondary to sarcoidosis

The Veteran alleges that he incurred a left shoulder disorder during service.  He alleges two injuries: one from a motor vehicle accident and another when slipping and falling on ice.  See Board Hearing Tr. at 12, 15.  He also alleges that his left shoulder disorder is due to sarcoidosis.

The Veteran has a current left shoulder diagnosis of a left rotator cuff injury.  See August 2012 VA examination report.

Regarding an in-service injury, the Board notes that the Veteran had a motor vehicle accident in August 1994, and he complained of neck and "upper shoulder pain."  Although there is no report in his service treatment records of his in-service fall on ice, the Veteran is competent to report that such an injury occurred.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding that non-expert witnesses are competent to report that which they have observed with their own senses).  The Board, therefore, finds that in-service injuries to the left shoulder have been established.

Regarding nexus, the record contains an August 2012 VA opinion stating that it is less likely than not that the Veteran's current left shoulder rotator cuff injury is related to service, or related to or aggravated by any service-connected disorder.  As rationale, the examiner noted that the Veteran's diagnosis did not occur for many years after service.  At his hearing, the Veteran testified that his left shoulder pain continued after service and never went away.  See Board Hearing Tr. at 15.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Id. at 1336. 

Here, however, the Board finds the Veteran's statements of his continuing left shoulder symptoms since service to be lacking credibility.  In this regard, the Board notes that the Veteran was seen by VA in August 1996 for purposes of establishing entitlement to service connection for several claimed disabilities (unrelated to the left shoulder).  The Veteran did not report any left shoulder problems, even when discussing his cervical injury related to his motor vehicle accident.  See August 1996 VA examination report; see also February 1999 VA examination report (complaining of cervical problems from his accident).  From this evidence, as well as the nexus opinion provided in August 2012, the Board finds that the totality of the evidence establishes that the Veteran's shoulder pain originally incurred in service did not continue beyond service.  When seeking VA benefits for residuals of his motor vehicle accident, as well as other in-service injuries, it seems unreasonable that the Veteran would fail to mention that his left shoulder also was bothering him, especially since had a VA general medical examination (for compensation purposes) shortly after service.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

While the Board acknowledges that the August 2012 VA examiner did not address the Veteran's lay statements of continuing symptoms since service, this does not render the August 2012 inadequate.  As the Board finds these statements to be lacking credibility, it would not be appropriate for them to be considered by the examiner in rendering an opinion.

The Board also acknowledges the March 2008 lay statement by the Veteran's friend who noted that the Veteran could not lift his arms while they were at church together in the late 1990s due to shoulder pain.  Private chiropractic records indicate that the Veteran had increased shoulder pain in 1999 due to another motor vehicle accident.  See December 1999 chiropractic record; see also September 2007 VA rheumatology outpatient record (noting that the Veteran had left shoulder pain with marked hypersensitivity, unclear cause; following automobile accident in 1999).  While the Board finds this lay statement to be competent and credible regarding the existence of shoulder pain, the preponderance of the evidence, to include contemporaneous medical records, indicate that his left shoulder pain was due to a post-service motor vehicle accident.  

Therefore, the Veteran's claim of entitlement to service connection for a left shoulder disorder fails on the third Hickson element and is denied.

The Board acknowledges the Veteran's alternative assertion that his current left shoulder disorder is secondary to his sarcoidosis.  However, in view of the Board's decision herein denying service connection for sarcoidosis, there is no legal basis for granting service connection for a left shoulder disorder on a secondary basis.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  

Under these circumstances, the Board denies the left shoulder disorder, on a secondary basis, as without legal merit.  See Sabonis, 6 Vet. App. at 430.

D.  Fibromyalgia, to include as secondary to sarcoidosis

The Veteran claims entitlement to fibromyalgia as secondary to sarcoidosis.  See Board Hearing Tr. at 11.  The Veteran, however, has also complained that he suffered from joint pains during service and since service.  As such, the Board will address this claim on a direct and secondary basis.

At his July 2011 Board hearing, he testified that he noticed pain in his ankles, knees, and hips during service, and these symptoms were similar to his current symptoms.  See Board Hearing Tr. at 3-4; see also substantive appeal (noting that he felt joint pain after an in-service road march).

The record contains competing diagnoses of fibromyalgia.  Sometime around the time that he developed sarcoidosis (in 2007), the Veteran began complaining of symptoms of joint pain.  Many treatment records link his joint pain with sarcoidosis and Lofgren's syndrome.  See September 2007 VA outpatient treatment record (noting a diagnosis of Lofgren's syndrome); December 2007 rheumatology outpatient record (diagnosing acute sarcoid arthropathy).  The record also contains many indications that the Veteran has fibromyalgia, although some clinicians have been unsure in rendering a diagnosis.  See VA emergency room record (noting that "[i]t appears that [the Veteran] most likely has fibromyalgia playing a part in his pain"); October 2008 VA primary care note (noting that the Veteran had an "[o]dd presentation" and that there was a "strong likelihood that most of [his] symptoms are related to Fibromyalgia and/or depression"); November 2008 VA rheumatology clinic note (noting that the Veteran did not have the usual tender spots to suggest fibromyalgia and did not have nonrestorative sleep, and concluding that she was "[n]ot sure whether he has fibromyalgia"); November 2008 VA general medicine note (suspecting the Veteran may have fibromyalgia); February 2009 rheumatology outpatient note (assessing fibromyalgia); June 2009 rheumatology outpatient note (finding arthralgias were likely related to fibromyalgia). 

In August 2012, the Veteran was provided with a VA examination.  The Veteran reported that after his post-service car accident in 1999, he developed fibromyalgia.  The Veteran complained of current aches and pains all over his body.  After a full examination and review of the record, the examining physician determined that the Veteran's examination was normal.  He noted that the Veteran's complaints were due to exaggerated pain behavior rather than fibromyalgia.  As rationale, he noted that while the Veteran complained of random pain and ache trigger points, they disappeared if the examiner distracted the Veteran.  Thus, the examiner concluded that the Veteran did not have fibromyalgia.

After a review of the evidence of record, the Board finds that the probative evidence weighs against a conclusive diagnosis of fibromyalgia during the period on appeal.  As previously noted, several records have been inconclusive as to the Veteran's diagnosis.  Further, many previous diagnoses have been made due to the Veteran's own statements, and physicians often questioned whether the diagnosis was accurate.  See October 2008 VA primary care note (noting that the Veteran had an "[o]dd presentation" and that there was a "strong likelihood that most of [his] symptoms are related to Fibromyalgia and/or depression"); November 2008 VA rheumatology clinic note (noting that the Veteran did not have the usual tender spots to suggest fibromyalgia and did not have nonrestorative sleep, and concluding that she was "[n]ot sure whether he has fibromyalgia").  The Board affords strong probative weight to the determination by the August 2012 VA examiner because he tested the Veteran while he was distracted to confirm the veracity of the Veteran's subjective reports of his symptomatology upon which many other clinicians relied.

Moreover, in regard to the diagnoses of fibromyalgia based on the Veteran's subjective symptoms, the Board finds that the Veteran lacks credibility.  On several occasions throughout the record, the Veteran has been found to be malingering or exaggerating symptoms, and presenting general benefit-seeking behavior.  See November 2008 VA primary care note (Veteran disappointed that recent sarcoidosis testing was negative; was "pinning his hopes on dysability [sic] related sarcoidosis"); January 2009 VA primary care note (noting the Veteran was histrionic, had somatization disorder, with possible malingering); April 2009 VA general medicine note ("Overall I think [the Veteran] has a fictitious disorder and is malingering in order to receive disability benefits."); April 2009 VA examination report (noting that the Veteran's results for his cervical spine examination were more extreme than would be expected); July 2009 VA primary care note (Veteran "feigning ambulatory instability").  Without the benefit of access to the claims file, many clinicians who diagnosed fibromyalgia would not have seen the conflicting evidence.  While the Board recognizes that a medical opinion may not be discounted solely because the examiner did not review the claims file; here, review of the claims file would have provided the examiner with a more accurate understanding of the full picture of the Veteran's disability and credibility to accurately render a diagnosis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, diagnoses of fibromyalgia that relied primarily on the Veteran's own statements are afforded little evidentiary weight.

As a medical opinion (or in this case, an opinion relating to the existence of a diagnosis of fibromyalgia, partly based on the Veteran's own assertions) can be no better than the facts alleged by the Veteran, an opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

In this case, the Board finds that the August 2012 finding that the Veteran did not meet the criteria for a diagnosis of fibromyalgia to be the most probative medical opinion on this point.  The physician's diagnosis was based upon full consideration of the Veteran's records, as well as supported by a detailed and thorough rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gbrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Thus, the Board accepts this opinion as highly probative evidence on the question of a current fibromyalgia diagnosis.

The Board has also considered the holding in McClain v. Nicholson, 21 Vet. App. 319 (2007), to determine if the Veteran had fibromyalgia at some point during the appeals period.  Here, the Veteran's joint complaints were the same during his August 2012 examination as they were in treatment records from 2008 and 2009.  As such, the Board has determined that a reliable diagnosis of fibromyalgia has not been established during the entire appeals period.

In short, the competent, credible, and most probative medical opinion weighs against the existence of a current diagnosis, and ultimately, the claim.  As the preponderance of the competent evidence establishes that the first, essential criterion for service connection for fibromyalgia-medical diagnosis of the disorder in accordance with the diagnostic criteria for the disorder-is not met, service connection for fibromyalgia cannot be established, and the Board need not address the remaining criteria for service connection for fibromyalgia.

Finally, as for any direct assertions by the Veteran and/or his representative that the Veteran meets the criteria for fibromyalgia, such evidence provides no basis for allowance of the claim.  As indicated above, the matter on which this claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a competent diagnosis of a disorder such as fibromyalgia.  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for fibromyalgia must be denied.

E.  Right ankle disorder, to include as secondary to sarcoidosis

The Veteran claims entitlement to a right ankle disorder, as secondary to sarcoidosis.  See Board Hearing Tr. at 11.  The Veteran, however, has also complained that he suffered from right ankle pain during service and since service.  See Board Hearing Tr. at 3-4 (testifying that he noticed pain in his ankles during service); August 2012 VA examination report.  As such, the Board will address this claim on a direct and secondary basis.

The record does not contain a diagnosis of a right ankle disability.  On August 2012 VA examination, the Veteran had a normal examination with no findings of a right ankle disability.  The remainder of the record is silent for any diagnosed right ankle disability.

As the preponderance of the competent evidence establishes that the first, essential criterion for service connection for a right ankle disability-medical diagnosis of the disorder in accordance with the diagnostic criteria for the disorder-is not met, service connection for a right ankle disability cannot be established, and the Board need not address the remaining criteria for service connection for a right ankle disability.

Finally, as for any direct assertions by the Veteran and/or his representative that the Veteran meets the criteria for a diagnosis of a right ankle disability, such evidence provides no basis for allowance of the claim.  While the Veteran is competent to report symptoms, such as pain in the right ankle, pain by itself is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted).

For all the foregoing reasons, the Board finds that the claim for service connection for a right ankle disability must be denied.

F.  Skin disorder, as secondary to sarcoidosis

The Veteran claims a skin disorder, to include cellulitis, as secondary to sarcoidosis.  See Board Hearing Tr. at 11 (claiming cellulitis only secondary to sarcoidosis).  The Veteran was diagnosed with cellulitis of the left lower extremity in July 2007, which represented the onset of his sarcoidosis.  See private hospital records.  On August 2012 VA examination, he was found to no longer have any cellulitis on his lower extremity, but was found to have a cutaneous sarcoid of the hands, as a result of his sarcoid systemic condition.  The Veteran has also had lesions on other parts of his body.  See, e.g., February 2010 VA rheumatology clinic record (noting skin lesions on shins in June 2009).

In view of the Board's decision herein denying service connection for sarcoidosis, there is no legal basis for granting service connection for a skin disorder, to include cellulitis, on a secondary basis.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition. 

Under these circumstances, the Board denies the skin disorder issue, on a secondary basis, as without legal merit.  See Sabonis, 6 Vet. App. at 430.

ORDER

New and material evidence having not been received, the claim to reopen a claim of entitlement to service connection for a left wrist disorder, to include as secondary to sarcoidosis, is denied.

Entitlement to service connection for a respiratory disorder, to include sarcoidosis, is denied.

Entitlement to service connection for a right hip disorder, as secondary to sarcoidosis or service-connected right knee disability or left Achilles tendonitis, is denied.

Entitlement to service connection for a left shoulder disorder, to include as secondary to sarcoidosis, is denied.

Entitlement to service connection for fibromyalgia, to include as secondary to sarcoidosis, is denied.

Entitlement to service connection for a right ankle disorder, to include as secondary to sarcoidosis, is denied.

Entitlement to service connection for a skin disability, as secondary to sarcoidosis, is denied.


REMAND

The Veteran seeks service connection for a left knee disability and for duodenal ulcers and increased ratings for service-connected cervical spine and right knee disabilities.  Before the Board can adjudicate these claims on the merits, additional development is required.

I.  Left Knee

The Veteran was provided with a left knee VA examination in August 2012, pursuant to the July 2012 Board remand.  On examination, the examiner did not diagnose the Veteran with any left knee disability, noting that it was less likely than not that the Veteran had any permanent disability of the left knee.  He found that it was his opinion that the Veteran's left knee symptoms were related to exaggerated pain behavior and unrelated to any physical disability.

Previous evidence of record suggests that the Veteran may have arthritis of the left knee, but it is unclear if an X-ray has been performed.  See, e.g., September 2001 VA outpatient treatment record (noting early arthritis of the bilateral knees).  As arthritis has been suggested and it is unclear whether an X-ray has ever been performed, the Board finds that a remand is necessary to determine definitively whether the Veteran has a current left knee disability, despite his exaggerated pain behavior.

II.  Duodenal ulcer

The Veteran has claimed entitlement to service connection for a duodenal ulcer, as secondary to medication.  The record has indicated that the Veteran's gastric ulcers are due to chronic non-steroid anti-inflammatory drug (NSAID) use.  See May 2009 VA outpatient treatment record past medical history list.  The Veteran was provided with a VA examination in August 2012, pursuant to the July 2012 Board remand.  On examination, the examiner opined that the Veteran's ulcer was the result of medications taken for nonservice-connected conditions and unrelated to his service-connected disorders.  

The Board finds this opinion problematic because there is simply not enough explanation as to how the examiner determined that the Veteran's medications were solely due to his nonservice-connected disorders (to include identifying which disorders and which medications).  Notably, treatment records have indicated that the Veteran has been prescribed NSAIDs for pain control for service-connected and nonservice-connected disorders.  See, e.g., March 2003 VA outpatient treatment record (noting an ongoing prescription of acetaminophen to relieve pain and current problems include chronic neck pain); see also April 2009 VA examination (noting that the Veteran has taken NSAIDs for both, but stronger medications for nonservice-connected conditions).  Further, neither examiner discussed whether some use of NSAIDs for service-connected disorders aggravated his ulcer.  On remand, a more thorough explanation is needed for the Board to adequately adjudicate this claim.

III.  Cervical spine and right knee

On remand in July 2012, the Board instructed the AOJ to schedule new examinations regarding the claims of entitlement to increased ratings for residual of a whiplash injury of the cervical spine and for right knee retropatellar pain syndrome with degenerative joint disease.  The Board specifically instructed the examiners to address the requirements in Mitchell v. Shinseki, 25 Vet. App. 32 (2011)-namely that the examiner "express an opinion as to whether pain causes functional loss during flare-ups" and "[this] determination[] should also, if feasible, be portrayed in terms of the degree of additional range of motion loss . . . during flare-ups."  The Veteran was provided with new VA examinations in August 2012, where he reported that he was having flare-ups of his cervical spine and right knee.  The only description of the flare-up for his cervical spine was that it occurred once a day and for his right knee that it occurred "every day."  The severity and duration of the flare-ups were not indicated, and the examiner did not even attempt to opine as to any range of motion loss incurred during a flare-up.  While in both examinations, the examiner marked that the Veteran did not have any functional loss or functional impairment, the examiner needed to specifically address the flare-ups as reported by the Veteran.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a remand is warranted to ensure compliance with Mitchell as to these two issues on appeal.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA joints examination to address the etiology of the left knee and the current status of the service-connected right knee disability.

Left knee:  An X-ray of the left knee must be performed to determine if arthritis is present.  Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis, if any, and an opinion as to each of the following questions:  

(a.)  Is it at least as likely as not (50 percent or greater) that the Veteran's left knee disability, if any, arose during service or is otherwise related to service?  

(b.)  Is it at least as likely as not (50 percent or greater) that the Veteran's left knee disability is causally related to his service-connected right knee retropatellar pain syndrome with degenerative joint disease?  

(c.)  Is it at least as likely as not (50 percent or greater) that the Veteran's left knee disability has been permanently aggravated beyond the normal course of the condition by his service-connected right knee retropatellar pain syndrome with degenerative joint disease?

A comprehensive rationale for each opinion must be provided.

Right knee:  After performing range of motion testing, the examiner should express an opinion on whether pain causes functional loss of the right knee or cervical spine during flare-ups or with repetitive use.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  The examiner should also describe any recurrent subluxation or lateral instability of the right knee and the severity of such, if present. 

2.  Schedule the Veteran for a VA spine examination to determine the current status of his service-connected cervical spine disability.  After performing range of motion testing, the examiner should express an opinion on whether pain causes functional loss of the cervical spine during flare-ups (frequency, severity, and duration) or with repetitive use.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  The examiner should also describe any recurrent subluxation or lateral instability of the right knee and the severity of such, if present.

3.  Obtain an opinion from an appropriate clinician as to the etiology of the Veteran's duodenal ulcer.  Following review of the claims file, the clinician should provide an opinion as to each of the following questions:

(a.) Is it at least as likely as not (50 percent or greater) that the Veteran's duodenal ulcers were causally related to his use of NSAIDs for his service-connected disabilities?  

(b.)  Is it at least as likely as not (50 percent or greater) that the Veteran's duodenal ulcers were permanently aggravated beyond the normal course of the condition by any use of NSAIDs for his service-connected disabilities?

A comprehensive rationale for each opinion must be provided.

4.  After completing these actions, conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.

5.  If any benefit remaining on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


